DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2020, has been entered.
 
3.	 Claim 10 has been amended. Claims 1-9 have been previously cancelled. None of the Claims have been withdrawn from consideration. Claim 25 has been added as new. Therefore, Claims 10-25 are pending in this office action. 

4. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on August 28, 2020.

Claim Rejections - 35 USC § 102
5.	The rejection of Claims 10 and 16-20 under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama et al. (US 2016/0087274 A1), has been overcome based on the arguments presented on pages 6-8 of the Remarks dated December 17, 2020.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 10-18, 20-21, 23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsekouras et al. “Step-change in high temperature steam electrolysis performance of perovskite oxide cathodes with exsolution of B-site dopants”.
With regard to Claim 10, Tsekouras et al. disclose a method of producing an electrode catalyst comprising: applying an electric potential to a perovskite metal oxide lattice, the electric potential capable of causing one or more metals from the perovskite metal oxide lattice to exsolve (page 258, column 1, para. 5;See Abstract); and forming metal particles of the one or more metals on a surface of the perovskite metal oxide lattice (page 261, column 1, para. 2-3 and pages 262-263). 
With regard to Claim 11, Tsekouras et al. disclose the perovskite metal oxide represented by La0.4Sr0.4Fe0.06Ti0.94O2.97 and La0.4Sr0.4Ni0.06Ti0.94O2.94 (page 258, column 2, para 1), which meets the claimed limitation of the formula: 1x1M2x2)(M3yM4zM5aM6b)O3-γ wherein M1 is a rare earth metal, M2 is an alkaline earth metal, M3, M4, M5 and M6 are each independently Al or a transition metal, and M3 is different from at least one of M4, M5 and M6, 0≤x1+x2≤1, 0<y≤1, 0<z≤1, 0≤a≤1, 0≤b≤1, y+z+a+b=1, and 0≤γ≤0.1.
With regard to Claim 12, Tsekouras et al. disclose wherein M1 is selected from the group consisting of La, Ce and Pr; M2 is selected from the group consisting of Ca, Sr and Ba; M3 is selected from the group consisting of Ti, Cr, Fe, Al and Sc; M4, M5 and M6 are each independently chosen from the group consisting of Ti, Sc, V, Mn, Cr, Fe, Co, Ni, Cu, Zn, Zr, Nb, Mo, Ru, Rh, Pd, Cd, Ag, Pt, Au and Al; and M3 is different from at least one of M4, M5 and M6.  This perovskite metal oxide is represented by La0.4Sr0.4Fe0.06Ti0.94O2.97 and La0.4Sr0.4Ni0.06Ti0.94O2.94 (page 258, column 2, para 1).
With regard to Claim 13, the recitation, “wherein M2 is Ca” is not further limiting since Claim 11 from which it depends recites “M2x2 and 0≤x1+x2≤1”, indicating that x2 can be 0 and still meet the claimed limitations, thereby allowing for Ca to not be present in the formula. Tsekouras et al. teach the perovskite metal oxide formulas La0.4Sr0.4Fe0.06Ti0.94O2.97 and La0.4Sr0.4Ni0.06Ti0.94O2.94 (page 258, column 2, para 1).
With regard to Claim 14, the recitation, “wherein M2 is Ca” is not further limiting since Claim 12 from which it depends recites “M2 is selected from the group consisting of Ca, Sr and Ba”, and Tsekouras et al. teach the perovskite metal oxide formulas La0.4Sr0.4Fe0.06Ti0.94O2.97 and La0.4Sr0.4Ni0.06Ti0.94O2.94 (page 258, column 2, para 1).


With regard to Claim 16, Tsekouras et al. disclose an electrode catalyst obtained or obtainable by the method noted above (See Abstract). 
With regard to Claim 17, Tsekouras et al. disclose an electrode comprising the electrode catalyst noted above (See Abstract). 
With regard to Claim 18, Tsekouras et al. disclose a solid oxide cell (more specifically a sold oxide electrolysis cell) comprising an electrode noted above (See Abstract). 
With regard to Claim 20, Tsekouras et al. disclose a method of regenerating an electrode catalyst noted above, which method comprises applying an electrical potential to the electrode catalyst (page 258, column 1, para 5 and page 263, column 2, para 1; See Abstract). 
With regard to Claim 21, Tsekouras et al. disclose a method noted above, comprising applying an electrical potential to an electrode comprising said electrode catalyst, which electrode is in a solid oxide cell, under solid oxide electrolysis cell operating conditions (page 258, column 1, para 5 and page 263, column 2, para 1; See Abstract). 
With regard to Claim 23, Tsekouras et al. disclose a method of producing an electrode catalyst comprising: applying an electric potential to a perovskite metal oxide lattice, the electric potential capable of causing one or more metals from the perovskite metal oxide lattice to exsolve (page 258, column 1, para. 5;See Abstract); and forming 0.4Sr0.4Fe0.06Ti0.94O2.97 and La0.4Sr0.4Ni0.06Ti0.94O2.94 (page 258, column 2, para 1), which meets the claimed limitation of the formula: (M1x1M2x2)(M3yM4zM5aM6b)O3-γ wherein M1 is a rare earth metal, , M3, M4, M5 and M6 are each independently Al or a transition metal, and M3 is different from at least one of M4, M5 and M6, 0≤x1+x2≤1, 0<y≤1, 0<z≤1, 0≤a≤1, 0≤b≤1, y+z+a+b=1, and 0≤γ≤0.1. Tsekouras et al. do not specifically disclose wherein M2 is calcium, however, in this claimed formula, calcium does not have to be present since calcium is represented by M2x2 and 0≤x1+x2≤1, indicating that x2 can be 0 and still meet the claimed limitations. 
With regard to Claim 25, Tsekouras et al. disclose a method of producing an electrode catalyst comprising: applying an electric potential to a perovskite metal oxide lattice, the electric potential capable of causing one or more metals from the perovskite metal oxide lattice to exsolve (page 258, column 1, para. 5;See Abstract); and forming metal particles of the one or more metals on a surface of the perovskite metal oxide lattice (page 261, column 1, para. 2-3 and pages 262-263). Tsekouras et al. disclose the perovskite metal oxide represented by La0.4Sr0.4Fe0.06Ti0.94O2.97 and La0.4Sr0.4Ni0.06Ti0.94O2.94 (page 258, column 2, para 1), which meets the claimed limitation of the formula: (M1x1M2x2)(M3yM4zM5aM6b)O3-γ wherein M1 is a rare earth metal, M2 is an alkaline earth metal, M3, M4, M5 and M6 are each independently Al or a transition metal, and M3 is different from at least one of M4, M5 and M6, 0≤x1+x2≤1, 0<y≤1, 0<z≤1, 0≤a≤1, 0≤b≤1, y+z+a+b=1, and 0≤γ≤0.1.

Claim Rejections - 35 USC § 103
8.	The rejection of Claims 11-14 under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 2016/0087274 A1), as applied to Claims 10 and 16-20, and in further view of Irvine et al. “Nanomaterials at the edge: perovskite exsolutions”, has been overcome based on the arguments presented on pages 9-11 of the Remarks dated December 17, 2020. 

9.	The rejection of Claims 15 and 21-22 under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 2016/0087274 A1), as applied to Claims 10 and 16-20, has been overcome based on the arguments presented on pages 11-12 of the Remarks dated December 17, 2020. 

10.	The rejection of Claims 23-24 under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 2016/0087274 A1) in view of Irvine et al. “Nanomaterials at the edge: perovskite exsolutions”, has been overcome based on the arguments presented on page 12 of the Remarks dated December 17, 2020. 

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 19, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tsekouras et al. “Step-change in high temperature steam electrolysis performance of perovskite oxide cathodes with exsolution of B-site dopants”, as applied to Claims 10-18, 20-21, 23 and 25 above.
With regard to Claim 19, Tsekouras et al. disclose the method of operating the solid oxide cell in an electrolysis mode comprising combining H2 and O2 electrochemically to produce power. Tsekouras et al. do not specifically disclose operating the solid oxide cell in a fuel cell mode, however, before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use the solid oxide cell in a fuel cell mode since the reactions that take place in an electrolyzer are very similar to the reaction in fuel cells, except the reactions that occur in the anode and cathode are reversed, but the materials used in each of an electrolysis mode and a fuel cell mode are the same.
With regard to Claim 22, Tsekouras et al. do not specifically disclose wherein the metal particles have a population of from 100 to 600 particles µm-2. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to -2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.
With regard to Claim 24, Tsekouras et al. do not specifically disclose wherein the metal particles have a population of from 100 to 600 particles µm-2. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the metal particles in a population of from 100 to 600 particles µm-2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Response to Arguments
14.	Applicant’s arguments, see pages 6-12, filed December 17, 2020, with respect to the rejection(s) of Claims 10 and 16-20 under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama et al. (US 2016/0087274 A1), and Claims 23-24 under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 2016/0087274 A1) in view of Irvine et al. “Nanomaterials at the edge: perovskite exsolutions”, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tsekouras et al. “Step-change in high temperature steam electrolysis performance of perovskite oxide cathodes with exsolution of B-site dopants”.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614.  The examiner can normally be reached on Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725